 68-DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining.We shall therefore direct that anelection be held among the employees in that department.We find that the following employees of the Employer constitute;an appropriate unit for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act : All employees in theEmployer's ready-to-wear department at its retail store in Bedford,.Ohio, excluding employees in the leased departments, guards, watch-men, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MinuteMaid CorporationandCannery,Citrus Workers, Drivers,Warehousemen and Allied Employees Local Union#444, In-ternational Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO,Petitioner.Case No.12-RC-14 (formerly 10-1?C-3596) . January 16,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before Allen Sinsheimer,Jr., hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer contends that the Board has no jurisdiction overit and that, therefore, the instant petition should be dismissed.Wefind no merit in this contention.The Employer is a Florida corporation with its principal officelocated at Orlando, Florida, and is engaged in the business of concen-trating and processing citrus products. Its plant at Auburndale,Florida, is the only one involved in this proceeding.As the Em-1 The Employer moves that the petition be dismissed on the ground that it is not sup-ported by 30 percent of the employees in the unit as required by the Board's Rules andRegulations,and on the further ground that the Board's application of the 30 percentshowing-of-interest rule to seasonal industries(to the effect that the showing may belimited to current employees,excluding peak season employees,at a time when peak sea-son operations are not being carried on)isan arbitrary and capricious rule, contraryto the meaning and intent of the statute,and is not consistent with the Act or with theAdministrative Procedure Act.These motions are hereby denied.The Board has repeatedly held that the showing ofinterest is a matter for administrative determination and is not a subject which is litigableby the parties to a representation proceeding.Furthermore,we are satisfied that Peti-tioner's showing is adequate,even when measured against the number of employeesemployed during the Employer'speak season operations.Furthermore,we have fre-quently held in the past that a representation proceeding is not subject to the provisionsof the Administrative Procedure Act.F.C.Russell Company,116 NLRB 1015, andeases cited therein.Accordingly,we find no merit in these contentions.The Employer has advanced various additional grounds for dismissing the petition.For reasons stated hereinafter in this Decision the motions to dismiss are hereby deniedin toto.117 NLRB No. 17. MINUTE MAID CORPORATION69ployer has shipped goods from its Auburndale plant to points outsidethe State valued in excess of $500,000 during the year preceding thedate of the hearing, we find that the Employer is engaged in com-merce within the meaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction in this case.22.The Employer refused to stipulate that any of the labor organ-izations involved herein are labor organizations within the meaningof Section 2 (5) of the Act.We take official notice of the fact thatone of the intervening unions, the International Union of UnitedBrewery, Flour, Cereal, Soft Drink and DistilleryWorkers ofAmerica, AFL-CIO, herein called the Brewery Workers, exists forthe purpose of dealing with employers concerning working condi-tions and is therefore a labor organization within the meaning of theAct.As pertains to the Petitioner and the other intervening union,CitrusWorkers Federal Labor Union #24218, AFL-CIO, hereincalled the Federal Union,' uncontradicted testimony was received atthe hearing to the effect that both these unions exist for the purposeof representing employees in dealing with employers with respect tomatters relating to grievances, labor disputes, rates of pay, hours ofemployment, and other conditions of employment.We find, there-fore, that the Petitioner and the Federal Union are both labor organ-izations within the meaning of the Act.3.The Employer contends that its contract with the Federal Unionis a bar to an election at this time.The Federal Union, the certifiedbargaining agent, entered into a contract with the Employer on De-cember 23, 1955, to run until October 31, 1956, and from year to yearthereafter, absent 60 days' written notice by either party of a desireto modify or terminate the contract.The petition in this case was filedon August 13, 1956, or approximately 21/2 weeks prior to theMill Bdate of the contract.Accordingly, as the present petition was timelyfiled in relation to the automatic renewal date of the then currentcontract between the Employer and the Federal Union, we find thatthe contract does not bar an election.'Nor do we find merit in the Employer's contention that the petitionshould be dismissed on the ground that Petitioner claims to be asuccessor union to the Federal Union.Whether Petitioner is a suc-cessor or not is immaterial as the Employer refused to recognize theclaim of the Petitioner or to bargain with it, thereby raising a questionconcerning representation.The Employer also contends that the petition should be dismissedbecause (1) the Federal Union's affiliation with various other unionsis illegal or otherwise defective, and (2) the petition violates the no-2 JonesboroGrain Drying Cooperative,110 NLRB 481.'Federal Union and the Brewery workers were permitted to intervene in this proceed-ing on the basis of card showings of interest.4F C RussellCompany, soopra. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDraiding provisions of the AFL-CIO constitution.As to (1), thestatus of the Federal Union, which is merely an intervenor herein,cannot, in any event, affect the validity of the petition.As to (2), theBoard has heretofore held that the fact that a petition violates theno-raiding clause of the AFL-CIO constitution is no ground for thedismissal of a petition.5Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in basic agreement as to the composition of theunit sought, as amended at the hearing. I However, the Employerwould exclude, while the Petitioner and the Intervenors would include,cafeteria employees and leadmen.Cafeteria employees:The Employer operates a nonpublic cafeteriafor the use of its employees, although truckdrivers of other employerswho bring material to the plant and haul finished goods away from,the plant may also use it. In addition to the working supervisor, who,the parties agree should be excluded from the unit, there are 4 cafe-teria employees during the busyseasonand 2 during the slackseason-The cafeteria employees are hourly paid, receive the same benefits asother production and maintenance employees, were expressly includedin the unit found appropriate in the prior proceeding, and have beenincluded in the contract unit.In accordance with our usual customof including such employees in plantwide units, particularly where,as here, their separate representation is not sought by any other labororganization, we shall include the cafeteria employees in the unithereinafter found to be appropriate.'Leadmen:In the Employer's juice extraction department, there isa foreman in charge of each shift who is directly responsible to theplant superintendent.Each shift foreman has two assistant or sub-foremen under him in charge of separate departments.They inturn, each have a leadman directly under them. In the warehouseoperation, there is a warehouse foreman and two leadmen on eachshift, one of whom works with cold storage and the other with drystorage.The record indicates that there may be other leadmen, butis not clear as to their placement or number.However, it is clear thatall leadmen have the same degree of authority over their subordinates,and that all department leadmen work under shift foremen or sub-foremen.Leadmen direct the work of from 3 to 15 employees,depending upon the specific department and the time of the year. InB Adams Packing Association,Inc.,116 NLRB 1645,F. CRussell Company, supra;Minneapolis Star and Tribune Company,115 NLRB1300, and cases cited therein.9 Foley Manufacturing Company,115 NLRB 1205;Eastman Kodak Company,115 NLRB591;Channel Master Corporation,114 NLRB 1486;Ozburn-Abston and Co., Inc.,112NLRB 936.Cf.Geneva Forge, Inc,114NLRB 1295;LeTourneau-Westinghouse Com-pany,113 NLRB 684 MINUTE MAID CORPORATION71contrast to the foremen and subforemen, leadmen are paid on anhourly basis, receive overtime pay, are carried on seniority lists, andare not covered by the retirement program for supervisors. In addi-tion, although the Board's unit finding in a previouscaseinvolvingthe same employees' contains no reference to leadmen, they voted inthe election directed therein and have been included in the unit bar-gained for under the certification resulting from that election.The record shows that these leadmen work under department headsor foremen who are admittedly supervisors as defined in the Act, andact as conduits for relaying work directions to the rank-and-file em-ployees.They do not have authority to hire, discharge, or disciplineemployees and, although they may make recommendations to theirimmediate superior as to transfers and discharges, any reports orrecommendations made by the leadmen are subject to independentinvestigation by their supervisors.We find that these employeescannot effectively recommend changes in personnel status, and thatthe control exercised over other employees is more the type of direc-tion which experienced employees customarily exercise over those whoare less experienced and is of a routine nature not involving the useof independent judgment.We find, therefore, that the leadmen arenot supervisory employees within the meaning of Section 2 (11) ofthe Act, and we shall include them in the unit.'Accordingly, we find that the following employees of the Employerat its plant located in Auburndale, Florida, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees, including warehouse-men, checkers, cafeteria employees, leadmen, and the peel oil operator,but excluding office and office clerical employees, printshop employees,truckdrivers, gauge employees, fruit scalemen, allnew constructionand installation employees, agricultural employees, first-aid per-sonnel, laboratory technicians, professional employees, night watch-men, guards, inspectors, subforemen and foremen, the cafeteria super-visor, and all supervisors as defined in the Act.5.The Employer's operationsare seasonalin nature, with peakemployment occurring during the period from January to March.Because of this seasonal nature of the Employer's business, we shall7In that case,the Federal Union petitioned for a unit of employees of the Employer'spredecessor.Wm. P McDonald Corporation,83 NLRB 427.The Board there foundappropriate a unit consisting of all production and maintenance employees,subject tocertain exclusionsThereafter,on January 19, 1950, the Federal Union was certifiedas exclusive bargaining representative for the above unit of employees.8 The Gas Service Company,115 NLRB 944;Sidney Blumenthal&Co., Inc.,113 NLRB791;Eagle Iron and Brass Company,110 NLRB 747;Gerber Plastic Company,108 NLRB403, and cases cited therein 72DECISIONSOF NATIONALLABOR RELATIONS BOARDdirect that the election directed herein be held during the Employer'speak season, on a date to be determined by the Regional Director.'[Text of Direction of Election 10 omitted from publication.]9 The Employer contends,inter alia,that the petitionis premature because filed beforethe peak seasonHowever,there is no requirement that petitions for seasonal employeesbe filed during the peak season.It sufficesthat,as here, the election is not held untilthe peak season]UAs a Federal labor union, the Federal Union is affiliated directly with the AFL-CIOin contrast to a union which is affiliated with an international unionHowever,the Fed-eral Union and the Brewery Workers request that their names appear jointly on the ballotin any election directed herein on the ground that the Federal Union has applied for acharter from the Brewery Workers and that their affiliation with the Brewery Workerswill be completed in the near futureThe Petitioner acquiesced in this requestAccord-ingly,we shall place the names of these two unions on the ballot jointly in the electionherein directed.SeeAdams Packing Association,Inc., supra.Good-All Electric Mfg. Co.andInternational Brotherhood ofElectricalWorkers, Local 1525, AFL-CIO,Petitioner.Case No.17-RC-.228. January 17, 1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued on June 5,1956,1 an election was conducted on July 18, 1956, under the directionand supervision of the Regional Director for the Seventeenth Region,among the employees in the unit heretofore found appropriate.At theclose of the election a tally of ballots was furnished each of the partiesin accordance with the Board's Rules and Regulations.The tallyshows that 127 valid ballots were cast for the Petitioner, 382 valid bal-lots were cast against the Petitioner, 42 ballots were challenged, and4 ballots were declared void.On July 20, 1956, the Petitioner filed timely objections to conductaffecting the results of the election, and requested the right to with-draw its petition.On October 1, 1956, the Regional Director, afterinvestigation, issued his report on the objections, recommending thatthe election be set aside, and that the Petitioner's request to withdrawits petition be approved.On October 18, 1956, the Employer filedexceptions to the Regional Director's report.The Board has considered the objections, the Regional Director'sreport, the exceptions, and the entire record in the case, and finds meritin the Employer's exceptions.In June 1955, the Employer announced to its employees that it hadestablished a profit-sharing trust fund for them, and that it wasmaking an initial payment to that fund based on the employees' earn-'Not reported in printed volumes of Board Decisions and Orders.117 NLRB No. 21.